PER CURIAM.
Bryan Osgar appeals the district court’s order accepting the recommendation of the magistrate judge and upholding the Commissioner’s denial of Osgar’s application for disability insurance benefits and supplemental security income. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Osgar v. Barnhart, No. CA-02-2552-0-18BD (D.S.C. Mar. 29, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED